6/10/2020     Case: 4:20-mj-07180-SPM Video:
                                       Doc.Protests
                                             #: 28-1in Ferguson over06/11/20
                                                            Filed:  George Floyd death
                                                                                  Page:| ksdk.com
                                                                                            1 of 8 PageID #: 71
   LOCAL



   'It can't stay like this, it just can't';
   Ferguson protests turn violent with
   reports of shots ﬁred, rocks and
   ﬁreworks thrown at police
   The protests left seven oﬃcers injured, county police said. Windows
   and doors at the Ferguson Police Department were broken and
   shattered




        More Videos                                                                        Close




                              00:00 / 01:46




   Author: Dori Olmos, Corey Miller
   Published: 11:20 PM CDT May 30, 2020
   Updated: 6:51 PM CDT May 31, 2020




   FERGUSON, Mo. — A midnight curfew did not stop crowds from protesting for about eight
   hours outside the Ferguson Police Department Saturday night over the death of George Floyd.
   The protests left seven oﬃcers injured, county police said. As of Sunday morning, no arrests
   had been made.

   At 1 a.m., St. Louis County police conﬁrmed there were reports of shots ﬁred in the area of the
   protests. The St. Louis County Police Department conﬁrmed Sunday morning that "a signiﬁcant
   amount of gunﬁre" happened throughout the night in the area, and one of its police or ﬁre
   vehicles had been damaged by a bullet.




https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   1/8
6/10/2020      Case: 4:20-mj-07180-SPM Video:
                                        Doc.Protests
                                              #: 28-1in Ferguson over06/11/20
                                                             Filed:  George Floyd death
                                                                                   Page:| ksdk.com
                                                                                             2 of 8 PageID #: 72
   Just before 2 a.m., St. Louis County police said the crowds had dispersed and oﬃcers would
   remain on the scene to patrol the area throughout the night. Police have not said whether any
   arrests were made.


   Photos: Protests in Ferguson over George
   Floyd death




     1/19

      Credit: KSDK




   The demonstration had been mostly peaceful, but around 10:30 p.m. the mood shifted.

   "I think it's unnecessary, they have a good reason for what they're protesting for and I totally
   agree with it and support it, and I'm sure many of the police oﬃcers do too. Keeping it peaceful
   shows more power, it's something Martin Luther King stood behind, I stand behind and
   something i think these protesters should stand behind," said cleanup volunteer Noor Alyasiry.

   5 On Your Side’s Robert Townsend witnessed people in the crowd throwing items. He said tear
   gas was deployed. At times, ﬁreworks could be seen exploding around the Ferguson Police
   Department. More oﬃcers with riot gear arrived to help.

   "We want to be heard. As a black community, we need to be heard," one woman at the scene
   said.

   Shouts of "Black Lives Matter" could be heard throughout the crowd.

   Tear gas and rubber bullets were used by police in attempts to control the crowds of
   protesters.




https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   3/8
6/10/2020      Case: 4:20-mj-07180-SPM Video:
                                        Doc.Protests
                                              #: 28-1in Ferguson over06/11/20
                                                             Filed:  George Floyd death
                                                                                   Page:| ksdk.com
                                                                                             3 of 8 PageID #: 73

   The county police department conﬁrmed several people in the crowd shot off ﬁreworks at
   oﬃcers and threw bricks, rocks and bottles at police.

   “The windows at the Ferguson PD have been smashed,” St. Louis County police described in a
   tweet.

   A second tweet from St. Louis County police showed windows smashed in and a set of doors
   shattered. Police said all non-essential workers evacuated the building.


               St. Louis County PD
               @stlcountypd

        Here’s a look at the damage that’s been done at the Ferguson Police
        Department. All non-essential personnel have evacuated the building.




            209 11:21 PM - May 30, 2020

            266 people are talking about this



   The protests left seven oﬃcers injured by rocks, bottles and ﬁreworks, St. Louis County police
   said Sunday morning. Three of them were taken to a local hospital with non-life-threatening
   injuries, while the other four were treated at the scene.




   St. Louis County police shared a photo of the helmet one of the oﬃcers was wearing when they
   were hit in the head with a heavy object. The photo showed a large dent in the helmet.


              St. Louis County PD      @stlcountypd · May 30, 2020
              Here’s a look at the damage that’s been done at the Ferguson Police
              Department. All non-essential personnel have evacuated the building.




https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   4/8
6/10/2020    Case: 4:20-mj-07180-SPM Video:
                                      Doc.Protests
                                            #: 28-1in Ferguson over06/11/20
                                                           Filed:  George Floyd death
                                                                                 Page:| ksdk.com
                                                                                           4 of 8 PageID #: 74

                                            Ads by
                                               Report this ad

                                               Why this ad?




   While live on the air, repeated popping sounds could be heard in the audio from 5 On Your
   Side's crews. It was unclear whether the sounds were gunshots, ﬁreworks or something else.

   "Orders to disperse have been given numerous times due to an unlawful assembly. Protesters
   continue to throw ﬁreworks and rocks. Now there are reports of shots ﬁre," St. Louis County
   police tweeted. The county police department was on the scene helping Ferguson respond to
   the protests.

   5 On Your Side's Casey Nolen reported if police were issuing orders like that "there will be
   arrests now or other means of forcing people to break this up."

   Watch 5 On Your Side's full on-air coverage from Saturday night by clicking here.

   At about the same time the popping sounds could be heard, Ferguson police oﬃcers wearing
   full riot gear left the parking lot where they had been standing arm-to-arm for hours. They
   rushed the crowd that was gathered across the street in an attempt to break up people who
   were gathered there.

   "I was really scared last night, I'm used to walking late at night with my dog and saying hi to
   people so it's like what's changing? What's changing? And it just can't stay this way, it can't,"
   said Ferguson Resident Bette Davis.

   WATCH: Here's what it looked like as police clashed with protesters in Ferguson Saturday
   night


                         Here's what it looked like as police clashed with protester…
                                                                           protester…




   5 On Your Side's Robert Townsend reported that was the ﬁrst time Ferguson police left the
   parking lot since the protests began outside the police station at about 6 p.m.




   The mayor issued the curfew at about 11:40 p.m. Saturday. As the clock ticked past midnight,
   hundreds of protesters remained outside the Ferguson Police Department. It's unclear if the
   protesters knew about the curfew.


https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   2/8
6/10/2020      Case: 4:20-mj-07180-SPM Video:
                                        Doc.Protests
                                              #: 28-1in Ferguson over06/11/20
                                                             Filed:  George Floyd death
                                                                                   Page:| ksdk.com
                                                                                             5 of 8 PageID #: 75



               St. Louis County PD
               @stlcountypd

        This is the damage done to an officer’s helmet after they were struck
        with an unknown object. At this time, 2 officers were injured and
        transported. 2 others were treated at the scene for minor injuries.




            110 11:45 PM - May 30, 2020

            122 people are talking about this



   At least 11 police and ﬁre vehicles were also damaged. One of them was damaged by a bullet
   and the others were hit with rocks and debris.

   Robert Townsend also witnessed protesters smashing the windows of Italian restaurant
   Vincenzos, which is next door to the Ferguson Police Department on South Florissant Road. He
   said looting had begun.

   About an hour after reporting that, 5 On Your Side's Casey Nolen drove along South Florissant
   Road and pointed out some other businesses and empty storefronts also had their windows
   shattered. Some other businesses were not damaged.

   "This is nothing like what we've seen around the country in terms of looting," Casey described.

   At about 12:30 a.m., while parked in front of Vincenzos, 5 On Your Side saw two protesters try
   to light what looked like a molotov cocktail on ﬁre. While trying to get the item to ignite, a man
   ran up to the protesters and repeatedly yelled at them, "Not in my community!"

   The men continued to try to light the device on ﬁre for several minutes. Police then launched a
   tear gas canister at the men and the small crowd that was nearby.

   RELATED: 'Not in my community!' | Onlooker confronts man attempting to light ﬁre outside
   Ferguson business




https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   5/8
6/10/2020     Case: 4:20-mj-07180-SPM Video:
                                       Doc.Protests
                                             #: 28-1in Ferguson over06/11/20
                                                            Filed:  George Floyd death
                                                                                  Page:| ksdk.com
                                                                                            6 of 8 PageID #: 76




   A couple hours earlier Saturday, Missouri Governor Mike Parson declared a state of emergency
   and activated the National Guard due to civil unrest from protests.

   Parson has activated the National Guard and Highway Patrol to be able to assist local
   authorities.

   READ MORE: Missouri Gov. Parson declares state of emergency, activates National Guard
   due to 'civil unrest'

   “We are deeply saddened by the tragic death of George Floyd. We are also saddened by the
   acts of violence that have transpired across our nation and state in response to this event. At
   this time, we are taking a proactive approach to protect Missouri and its people,” Parson said in
   a statement.




   In the release, the Governor's oﬃce said there were many peaceful assemblies happening in
   Missouri, but there are others that have "created conditions of distress and hazards to safety,
   welfare, and property of residents and visitors in our communities that are beyond the
   capacities of local authorities."

   READ ALSO: Protests continue in the St. Louis area Saturday amid the death of George
   Floyd

   Protests started at 3 p.m. Saturday in Clayton. A crowd marched down Forest Park Parkway and
   eventually ended up in University City.

   Friday night, a stretch of the interstate in the heart of downtown St. Louis was closed as
   protesters marched.

   The shutdown started at about 11:30 p.m. Friday night and ended at around 3 a.m. on Saturday.

   RELATED: St. Louis protesters shut down interstate demanding justice in George Floyd's
   death

   Just after 2:19 a.m., a protester was dragged by a FedEx semi-truck as it moved slowly in the
   area of North Broadway and O'Fallon Street. Onlookers screamed as they saw the man caught
   underneath the truck.


https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   6/8
6/10/2020      Case: 4:20-mj-07180-SPM Video:
                                        Doc.Protests
                                              #: 28-1in Ferguson over06/11/20
                                                             Filed:  George Floyd death
                                                                                   Page:| ksdk.com
                                                                                             7 of 8 PageID #: 77
   He was taken to an area hospital where he was pronounced dead.

   RELATED: Video: Protester dies after getting caught under FedEx truck as it moved through
   crowd in St. Louis

   As a note, 5 On Your Side's crews were in their vehicles while reporting from the scene.




   READ MORE:


        Violent protests over police killings rage on in dozens of US cities
        George Floyd's funeral to be held in Ft. Bend County
        Crowd torches man's car after he pointed bow and arrow at Utah protesters
        Target announces temporary store closures in several states
        US cities fear protests may fuel new wave of virus outbreaks
        Family of George Floyd seeks independent autopsy




                                                                           Sponsored Links by Taboola
            You May Like
         New Confession From Princess
         Diana's Bodyguard Is Rattling The
         World
         Boredom Therapy

         Closing Time: Here's All The
         Restaurant Chains Closing in 2020
         Collider




         Common Signs Of Amyloidosis
         Amyloidosis | Search Ads




         New Wearable AC is Selling Out Fast in United States
         Blaux Wearable AC




         His Insane Backyard Pool Idea is Actually Genius (Pics)
         Renonations




https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   7/8
6/10/2020    Case: 4:20-mj-07180-SPM Video:
                                      Doc.Protests
                                            #: 28-1in Ferguson over06/11/20
                                                           Filed:  George Floyd death
                                                                                 Page:| ksdk.com
                                                                                           8 of 8 PageID #: 78




                                                              LOADING NEXT ARTICLE...




https://www.ksdk.com/article/news/local/ferguson-protests-george-floyd-st-louis/63-1d493077-0232-47d1-8bf0-c8585b207638   8/8
